                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

 In re:
                                                                        Case #: 20-80471-CRJ11
 BAYPORT CORPORATION, LTD.
 EIN: XX-XXX2128                                                        CHAPTER 11


      DEBTOR.

                                     MOTION TO CONTINUE
 COMES NOW, Sam Kossary, individually, (“Movant”), by and through counsel, and moves the
 Court to continue the hearing set for March 9, 2020 at 2:00 PM for at least 14 days from the date
 of this Motion. In support of said Motion, MOVANT shows as follows:

     1. Movant’s counsel was contacted today, 03/09/2020, at 11:00 AM regarding the Debtor’s
        “Motion for Approval of Debtor’s Rejection of Executory Contract” (“Debtor’s Motion”).
     2. Movant’s counsel, in cursory review of the some of the pleadings and relevant statutory law,
        believes Movant’s interests in the executory contract at issue, including potential lien rights,
        will be irreparably harmed unless Movant’s counsel is given additional time to review the
        relevant case law and pleadings and later aver on behalf of Movant.
     3. Movant represents that an action in state court has been filed relative to specific performance
        of the executory contract in question and that the parties are currently involved in mediation.
     4. The Debtor and other parties in interest will not be prejudiced by the continuance of the
        hearing of the Debtor’s Motion.

 WHEREFORE, PREMISES CONSIDERED, the Movant respectfully requests as follows:

     A. That the Court enter an order continuing the hearing on Debtor’s Motion set for 03/09/2020
        until at least 14 days from the date hereof;

     B. That the Court grant such further relief as it deems just and proper.

 This 9th day of March, 2020.


                                                _/s/ James C. Cameron__________
                                                James C. Cameron (CAM084)
                                                Attorney for Movant
                                                Jones & Cameron LLC
                                                P. O. Box 940
                                                2305 Worth Street
                                                Guntersville, AL 35976

                                               Page 1 of 2


Case 20-80471-CRJ11         Doc 40    Filed 03/09/20 Entered 03/09/20 12:32:37               Desc Main
                                     Document     Page 1 of 2
                                             CERTIFICATE OF SERVICE


 I hereby certify that I have served a copy of the foregoing, in accordance with Fed. R. Bankr. P. 4001(a), 9014, and 7004,
 by first class mail postage prepaid or via Notice of Electronic Filing through the Court’s CM/ECF Noticing System to the
 following parties:

          Bayport Corporation, Ltd.
          303-D Beltline Place S.W.
          Decatur, AL 35603

          Tazewell Shepard                                        Tazewell Taylor Shepard, IV
          taze@ssmattorneys.com                                   ty@ssmattorneys.com
          cheryl@ssmattorneys.com
          janelle@ssmattorneys.com

          Richard M Blythe, Bankruptcy Administrator
          Richard_Blythe@alnba.uscourts.gov
          courtmaildec@alnba.uscourts.gov

 This 9th day of March, 2020.

                                                         __/s/ James C. Cameron________
                                                         James C. Cameron
 (----)




                                                        Page 2 of 2


Case 20-80471-CRJ11              Doc 40      Filed 03/09/20 Entered 03/09/20 12:32:37                         Desc Main
                                            Document     Page 2 of 2
